            Case 3:20-cv-06262-JCC-TLF Document 4 Filed 03/26/21 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     NATRONE DALE BOSTICK,
 8
                                  Petitioner,             Case No. C20-6262-JCC
 9
            v.                                            ORDER
10
     STATE OF WASHINGTON,
11
                                  Respondent.
12
            The Court, having reviewed the record, and the Report and Recommendation of United
13
     States Magistrate Judge Theresa L. Fricke, does hereby ORDER:
14
            (1) The Court ADOPTS the Report and Recommendation;
15
            (2) Petitioner’s federal habeas corpus petition is DISMISSED without prejudice;
16
            (3) A certificate of appealability is DENIED in this case; and
17
            (4) The Clerk is DIRECTED to send copies of this order to the parties and Judge Fricke.
18

19          DATED this 26th day of March 2021.

20

21

22

23
                                                         A
                                                         John C. Coughenour
                                                         UNITED STATES DISTRICT JUDGE


     ORDER
     C20-6262-JCC
     PAGE - 1
